Citation Nr: 1400332	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to September 12, 2006 for the grant of service connection for PTSD.

2.  Entitlement to a compensable evaluation prior to September 12, 2006, and entitlement to a rating in excess of 70 percent thereafter for service connected PTSD.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD effective July 2008 and assigned a 50 percent rating.

In January 2011, the Veteran testified before a decision review officer (DRO).  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
 
The issue of entitlement to a compensable evaluation prior to September 12, 2006, and entitlement to a rating in excess of 70 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran first presented a claim for entitlement to service connection for an acquired psychiatric disorder on October 7, 1968, which was denied in a December 1968 rating decision.

2.  The Veteran filed a claim for a nonservice-connected pension on September 12, 2006, which referenced PTSD, and is considered the date of the Veteran's claim for service connection for PTSD.  

3.  In a May 2009 rating decision, service connection for PTSD was granted based, in part, on service department records that had not been associated with the claims file when the Veteran's October 1968 claim was adjudicated in December 1968.  
CONCLUSIONS OF LAW

The criteria for an effective date of September 18, 1968 for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2012); 38 C.F.R.  § 3.156(c) (2005); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

The Veteran filed a claim for a nervous disorder on October 7, 1968.  This claim was denied in a December 1968 rating decision because there was no evidence in the Veteran's "medical records or elsewhere" of a nervous disorder.  The Veteran's service information, to include his service treatment records, was of record.

The Veteran filed a claim for a nonservice-connected pension on September 12, 2006.  In the section of VA Form 21-526 ("Application for Compensation and/or Pension") asking what disabilities prevent the Veteran from working, the Veteran noted "possibly PTSD".  The Veteran was granted a nonservice-connected pension in an October 2006 rating decision.  

The Veteran subsequently filed a claim for service connection for PTSD in July 2008.  In a May 2009 rating decision, the Veteran was granted service connection for PTSD and given a rating of 50 percent.  The effective date granted was the date of receipt of the claim for service connection for PTSD, which was in July 2008.  In a May 2011 Statement of the Case, the Veteran's PTSD was granted an effective date of the Veteran's claim for a nonservice-connected pension, which was September 12, 2006.  A November 2012 Supplemental Statement of the Case (SSOC) granted a 70 percent rating effective the date of the receipt of the Veteran's nonservice-connected pension on September 12, 2006, a temporary 100 percent rating for inpatient hospitalization from July 2009 to September 2009, and a 70 percent rating from October 2009 forward.  Additionally, in a November 2012 rating decision, the Veteran was granted entitlement to individual unemployability, effective September 12, 2006, based on his service-connected PTSD.      

The Veteran contends that the effective date for his service-connected PTSD should either be September 18, 1968, the day after discharge from service, or October 7, 1968, the date of receipt of the original claim for a nervous disorder, because the granting of service connection for PTSD in the May 2009 rating decision was based in part on service records, thus implicating 38 C.F.R. § 3.156.  

As an initial matter, 38 C.F.R. § 3.156 was amended effective October 6, 2006, which is during the pendency of the Veteran's claim.  The Veteran's claim for a nonservice-connected pension, which is the current effective date for his service connected PTSD, was received on September 12, 2006.  The pre-amendment version of 38 C.F.R. § 3.156(c) (2005) is more favorable to the Veteran and as such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c) (2005).

The pre-amendment version of 38 C.F.R. § 3.156(c) (2005) provided in pertinent part:

"Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction...Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim".  38 C.F.R.               § 3.156(c) (2005).

The United States Court of Appeals for Veterans Claims has found that under the pre-amended version of § 3.156(c), "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim".  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Applying 38 C.F.R. § 3.156(c) (2005) to the instant case, the Veteran submitted a claim for service connection for a psychiatric disorder on October 7, 1968, which was denied in a December 1968 rating decision.  The Veteran subsequently was granted service connection for PTSD in a May 2009 rating decision.  In the May 2009 rating decision, the grant was based on the Veteran's PTSD stressor being conceded, based on information received from the Center for Unit Records and Research (CURR).  The information used to formulate the request to CURR was the Veteran's unit.  As in Mayhue, this information was constructively in VA's possession at the time of his 1968 denial, but was not considered at that time.

38 C.F.R. § 3.156(c)(3)  provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. 

As the Veteran's claim for PTSD was decided based on newly discovered service department records, the Veteran's initial October 1968 claim for an acquired psychiatric disorder, to include PTSD, must be reconsidered.  38 C.F.R. § 3.156(c) (2005).  Since the Veteran submitted his claim for an acquired psychiatric disorder on October 7, 1968, which was within one year after his separation from service on September 17, 1968, the effective date for the Veteran's claim should be the day following separation from service, which is September 18, 1968.  See 38 U.S.C.A. 
§ 5110 (b) (1) (West 2012); 38 C.F.R. § 3.400 (b) (2) (i) (2013).  


ORDER

Entitlement to an effective date of September 18, 1968 for service connection for PTSD is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

As indicated above, the Veteran's October 1968 claim for an acquired psychiatric disorder has been reconsidered and an effective date of September 18, 1968 for service connection for PTSD has been granted.  As such, an initial rating is required from September 18, 1968 to September 12, 2006.  Therefore, the issue of entitlement to a compensable evaluation prior to September 12, 2006 for the Veteran's service connected PTSD is remanded.    

As the development being requested in relation to the rating for the Veteran's service connected PTSD from September 18, 1968 to September 12, 2006 may result in additional information relevant to the rating period from September 12, 2006 forward, the claims are inextricably intertwined and must be deferred and reconsidered on remand.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and asked to provide information relating to any treatment that he may have received for any acquired psychiatric disorder, to include PTSD, immediately following his separation from military service through 2006.  If any treatment is identified, efforts must be taken to obtain any relevant records.  The Veteran must also be given the opportunity to provide any additional relevant information relating to his PTSD symptoms and any occupational and social impairment that may have occurred after his separation from military service as a result of his service connected PTSD.

2.  After the preceding development has been completed, a rating must be established for the time period of September 18, 1968 to September 12, 2006.  In addition, the rating from September 12, 2006 forward must be reevaluated to determine if a rating in excess of 70 percent is warranted at any stage.     

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


